Title: Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot to George Washington, [15 April 1778]
From: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias
To: Washington, George


[Valley Forge, April 15, 1778]
To His Excellency George Washington Esquire General and Commander in chief of the Forces of the United States of America.
We the Commissioners appointed by Your Excellency, “to confer, determine and agree upon a Treaty and Convention for the exchange of Prisoners of War, and for all matters whatsoever which may be properly contained therein,” beg leave to report—
That, agreeable to Your Excellency’s orders, on monday the 6th of April, we met at New Town, in Bucks County, the Commissioners appointed by General Sir William Howe, for the purposes, as expressed in their commission, “of taking into consideration all past transactions, relative to the exchange of prisoners, to adjust the differences that have so long subsisted in regard to them, to remove all difficulties, that may arise, in carrying into execution a general exchange of prisoners, with both parties, at this time, and finally to establish a regular, and explicit cartel for the future.”
The next day, we entered upon business. The Commissioners, on the part of General Howe, opened it, by informing us, that he had been made acquainted with our objection to his commission; but that he would not consent to the alteration, we had proposed, respecting an insertion of the powers, under which he acted: That he meant the Treaty to be of a personal nature, founded on the mutual confidence and honor of the contracting Generals; and had no intention, either of binding the nation, or extending the cartel beyond the limits and duration of his own command. They declared themselves ready to treat with us on this footing, and with their present powers, which they deemed adequate to the purposes of our meeting.
In answer, we assigned them our reasons at large, for thinking there was a material defect, in their powers, which must render any Treaty, we could form, nugatory and unequal; nugatory, because the private faith of an individual could not in the nature of things be a competent, or proper security for a treaty of public import; and unequal, because, on the one hand, from the express terms of our powers, the public faith would be plighted for our engagements, and on the other, General Howe alone would be bound for the performance of theirs.
The Commissioners from General Howe, in the course of the discussion, intimated an impropriety in treating with us, on a national ground, in a contest of such a nature as the present, which might imply an acknowlegement inconsistent with their claims. We observed to them, that if there was any inconsistency at all, it would operate equally against the forming a cartel, on any principle whatever, and against the whole business of exchange; but that the measure was calculated for mutual advantage, and must justify itself on its expediency and necessity. We supported our observation, by precedents, drawn from practice, in like cases; and in order to obviate every scruple, and to remove, as far as was in our power, every impediment to the execution of our commission we proposed, that a clause should be admitted into the cartel, declaring, that no expressions contained in it, should be construed to affect the political claims of either country, in any thing, not directly necessary to the due and faithful observance of the Treaty. This, we thought a good expedient for reconciling difficulties on both sides.
We agreed to come to a final determination the next day.
We met accordingly, and after some mutual explanations, we informed General Howe’s commissioners, that on the most mature deliberation, we found ourselves obliged to adhere to our objections to their commission, and could by no means think ourselves authorised to treat with them, unless their powers were made correspondent to our own. They then proposed, that two of their number should immediately proceed to Philadelphia, to consult General Howe again upon the subject. This proposal we chearfully assented to, in hopes, that he would ultimately put it in our power to answer the desireable purposes of our appointments.
On the return of these Gentlemen from Philadelphia, they informed us, that General Howe persisted in the idea, of a personal treaty, on his part, and refused to enlarge his powers, by the declaration required, on ours. We then proposed to state our objections, in writing, and to receive their answer in the same manner: The former, we did, as follows—…
In return, the commissioners, on the part of General Howe, delivered us a paper, containing a writing, as follows,…
We immediately prepared a reply to the foregoing writing, which we offered to General Howe’s commissioners; but they refused to read it alleging, that if we could not meet them on the commission they now had, the negociation was at an end. We then read to them the reply, we had prepared, to the following effect—…
We shall be happy if our conduct on this occasion meets with Your Excellency’s approbation. We were fully sensible of your solicitude for the success of a Treaty designed to provide an effectual and durable remedy, for those calamities, with which the state of captivity has been hitherto afflicted. We are sorry the views of General Sir William Howe were so far different from yours as to render them impracticable. Your powers to us were the standard, by which we were to judge of the sufficiency of his. The former are founded on the broad basis of national faith; the latter, on the narrow one of private faith. A dissimilarity, in so material a point, appeared to us a solid, and on our part, an insuperable objection. We considered the formation of a Treaty, by which such momentous concerns would be affected, with no other sanction, than the personal honor and interest of an individual—not only as incompatible with our commission; but as repugnant to reason, to the nature of the business, and to common usage, in similar cases. A Treaty so formed would, in our conception, be merely nominal, or at best of temporary operation, certainly ceasing with personal command—liable, at any time, to be violated by public authority, without the imputation of public dishonor, and highly derogatory to the dignity of these United States.
Willm. Grayson.
Rob: H: Harrison
Alex Hamilton
Elias Boudinot
Camp Valley Forge April 15th. 1778

